BaeNes, J.
(dissenting). I think there is no ambiguity in the clause of the lease giving the lessee “the first privilege of renting the farm if not sold at the end of the year.” As I view it, it gave the lessee the privilege of renting, provided he was willing to enter into as favorable a lease as any one else. This is the plain and obvious meaning of the language used. The court construes the language as an agreement to renew the existing lease if no sale was made. If this was what was intended, it would have been an easy matter to have said so. Arbitrary rules of construction are more honored by being breached than by being observed, where they serve-to defeat the intention of parties to a written contract.